Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are allowed.

Response to Arguments
Applicant’s arguments, see pages 8-12 of the remarks, filed 30 June 2022, with respect to the rejections of independent claims 1, 14, and 16 under 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1-22 under 35 USC 103 have been withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-22 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a waveplate comprising a plurality of angled columnar features having a tapering wall that forms a non-uniform cross-sectional area over a length thereof, and such that the tapering wall of each said angled columnar feature is non-symmetrical along a first  longitudinal axis of the substrate and symmetrical along a second axis extending orthogonal to the first axis, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claim 14 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a waveplate for receiving an optical signal comprising a metasurface including a plurality of angled columnar features having a tapering wall that forms a non-uniform cross-sectional area over a length thereof, the tapering wall of each said angled columnar feature further being non-symmetrical along a first longitudinal axis of the substrate, and symmetrical along a second axis extending orthogonal to the first axis, as generally set forth in claim 14, the device including the totality of the particular limitations recited in claim 14.
Claim 16 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a method for forming a birefringent waveplate, the method comprising using a material removal process, together with the mask, the remove select material portions from the substrate to form a plurality of angled columnar features, each of the angled columnar features further having a tapering wall that forms a non-uniform cross-sectional area over a length thereof, and further using the material removal process to form each said angled columnar feature such that each said tapering wall is non-symmetrical along a first longitudinal axis of the substrate and symmetrical along a second axis extending orthogonal to the first axis, as generally set forth in claim 16, the device including the totality of the particular limitations recited in claim 16.
Claims 2-13, 15, and 17-22 are allowable over the cited art of record for at least the reason that they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872 

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872